[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1436

                        THOMAS J. BARTELHO,

                       Petitioner, Appellant,

                                 v.

                           UNITED STATES,

                       Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                               Before

                      Torruella, Circuit Judge,
              Bownes and Stahl, Senior Circuit Judges.




     Thomas J. Bartelho on brief pro se.
     Jay P. McCloskey, United States Attorney, and F. Mark
Terison, Senior Litigation Counsel, on brief for appellee.



                           July 16, 2001
    Per Curiam. Thomas J. Bartelho appeals the district court's

judgment denying his motion filed pursuant to 28 U.S.C. § 2255.

We have reviewed the parties' briefs and the record on appeal.

We affirm essentially for the reasons stated in the district

court's order, dated January 3, 2000.

    Affirmed.